Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-12, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olds et al. (US5332699, hereinafter referred to as Olds).
Regarding claim 1, Olds discloses inorganic fibres (see Olds at the Abstract, disclosing inorganic fibers) having a composition comprising: 61.0 to 70.8 wt% SiO2 (see Olds at Table 4, Ex. 33, disclosing an example of an inorganic fiber comprising 58.3 wt.% SiO2); 28.0 to 39.0 wt% CaO (see Olds at Table 4, Ex. 33, disclosing an example of an inorganic fiber comprising 40.8 wt.% CaO, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).); 0.10 to 0.85 wt% MgO (see Olds at Table 4, Ex. 33, disclosing an example of an inorganic fiber comprising 0.31 wt.% MgO) other components, if any, providing the balance up to 100 wt% (see Olds at Table 4, Ex. 33, disclosing an example of an inorganic fiber comprising other components totaling 100 wt.%), wherein the sum of SiO2 and CaO is greater than or equal to 98.8 wt% (see Olds at Table 4, Ex. 33, disclosing an example of an inorganic fiber comprising 58.3 wt.% SiO2 and 40.8 wt.% CaO for a combined total of SiO2+CaO = 58.3+40.8=99.1 wt.%) and the other components comprise less than 0.70 wt% Al2O3, if any (see Olds at Table 4, Ex. 33, disclosing an example of an inorganic fiber comprising 0.03 wt.% Al2O3). 
Regarding claim 2, Olds discloses comprising 0.01 to less than 0.65 wt% Al2O3 (see Olds at Table 4, Ex. 33, disclosing an example of an inorganic fiber comprising 0.03 wt.% Al2O3). 
Regarding claim 5, Olds discloses the sum of SiO2 + CaO + MgO is greater than or equal to 99.3 wt% of the fibre composition (see Olds at Table 4, Ex. 33, disclosing an example of an inorganic fiber comprising 58.3 wt.% SiO2 and 40.8 wt.% CaO and MgO is 0.31 wt.% for a combined total of SiO2+CaO+MgO = 58.3+40.8+0.31=99.41 wt.%). 
Regarding claim 6, Olds discloses the sum of SiO2 + CaO + MgO + Al2O3 is greater than or equal to 99.5 wt% of the fibre composition (see Olds at Table 4, Ex. 33, disclosing an example of an inorganic fiber comprising 58.3 wt.% SiO2 and 40.8 wt.% CaO, Al2O3 is 0.03 wt.% and MgO is 0.31 wt.% for a combined total of SiO2+CaO+Al2O3+MgO = 58.3+40.8+0.03+0.31=99.44 wt.%, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).).
Regarding claim 7, Olds discloses the fibre composition comprises less than 0.80 wt% MgO (see Olds at Table 4, Ex. 33, disclosing an example of an inorganic fiber comprising 0.31 wt.% MgO).
Regarding claim 8, Olds discloses the amount of Al2O3 is less than 0.35 wt% (see Olds at Table 4, Ex. 33, disclosing an example of an inorganic fiber comprising 0.03 wt.% Al2O3).
Regarding claim 9, Olds discloses the sum of SiO2 and CaO is greater than or equal to 99.0 wt% (see Olds at Table 4, Ex. 33, disclosing an example of an inorganic fiber comprising 58.3 wt.% SiO2 and 40.8 wt.% CaO for a combined total of SiO2+CaO = 58.3+40.8=99.1 wt.%).
Regarding claim 10, Olds discloses the sum of SiO2 and CaO is greater than or equal to 99.1 wt% (see Olds at Table 4, Ex. 33, disclosing an example of an inorganic fiber comprising 58.3 wt.% SiO2 and 40.8 wt.% CaO for a combined total of SiO2+CaO = 58.3+40.8=99.1 wt.%).
Regarding claim 11, Olds discloses the sum of SiO2 and CaO is greater than or equal to 99.2 wt% (see Olds at Table 4, Ex. 33, disclosing an example of an inorganic fiber comprising 58.3 wt.% SiO2 and 40.8 wt.% CaO for a combined total of SiO2+CaO = 58.3+40.8=99.1 wt.%, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).).
Regarding claim 12, Olds discloses the composition comprises less than 70.0 wt% SiO2 (see Olds at Table 4, Ex. 33, disclosing an example of an inorganic fiber comprising 58.3 wt.% SiO2).
Regarding claim 20, Olds discloses the other components comprise 0 to 0.25 wt% alkali metal oxides (see Olds at Table 4, Ex. 33, disclosing an example of a fiber glass comprising no alkali metal oxides). 
Regarding claim 21, Olds discloses the other components comprise 0 to 0.20 wt% alkali metal oxides (see Olds at Table 4, Ex. 33, disclosing an example of a fiber glass comprising no alkali metal oxides). 
Regarding claim 22, Olds discloses the arithmetic mean fibre diameter is less than 6.0 μm (see Olds at Col. 4, lines 57-58, disclosing the average fiber diameter is in the range of about 1.5 to 3.5 microns, which correlates with 1.5 to 3.5 micrometers). 
Regarding claim 23, Olds discloses a thermal insulation comprising inorganic fibres as claimed in claim 1 (see Olds at Col. 1, disclosing these fibers are used in bulk or in the form of mats, blankets and the like as both low and high temperature insulation). 
Regarding claim 24, Olds discloses the thermal insulation according to claim 23 in the form of a blanket of the inorganic fibres (see Olds at Col. 1, disclosing these fibers are used in bulk or in the form of mats, blankets and the like as both low and high temperature insulation).
Claim(s) 1-2, 4-7, 12-15, 17, 20-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jubb et al. (US20040254056, hereinafter referred to as Jubb).
Regarding claim 1, Jubb discloses inorganic fibres having a composition comprising: 61.0 to 70.8 wt% SiO2 (see Jubb at Table 1, Example CS-15, disclosing an example of a glass fiber comprising 69.70 wt.% SiO2); 28.0 to 39.0 wt% CaO (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising 28.00 wt.% CaO); 0.10 to 0.85 wt% MgO (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising 0.53 wt.% MgO) other components, if any, providing the balance up to 100 wt% (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising other components totaling 100 wt.%), wherein the sum of SiO2 and CaO is greater than or equal to 98.8 wt% (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising 69.70 wt.% SiO2 and 28.00 wt.% CaO for a combined value of SiO2+CaO of 69.7+28 = 97.7, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).) and the other components comprise less than 0.70 wt% Al2O3, if any (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising 0.61 wt.% Al2O3). 
Regarding claim 2, Jubb discloses comprising 0.01 to less than 0.65 wt% Al2O3 (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising 0.61 wt.% Al2O3). 
Regarding claim 4, Jubb discloses the other components account for at least 0.3 wt% of the composition of the inorganic fibres (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising constituents other than SiO2, CaO, and MgO of 0.61 wt% Al2O3, 0.19 wt.% Na2O, and 0.20 wt.% Fe2O3 for a combined other value of Al2O3+Na2O+Fe2O3 of 0.61+0.19+0.20= 1.0 wt.%). 
Regarding claim 5, Jubb discloses the sum of SiO2 + CaO + MgO is greater than or equal to 99.3 wt% of the fibre composition (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising 69.70 wt.% SiO2, 0.53 wt.% MgO, and 28.00 wt.% CaO for a combined value of SiO2+MgO+CaO of 69.7+0.53+28 = 98.23, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).).
Regarding claim 6, Jubb discloses the sum of SiO2 + CaO + MgO + Al2O3 is greater than or equal to 99.5 wt% of the fibre composition (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising 69.70 wt.% SiO2, 0.53 wt.% MgO, 0.61 wt.% Al2O3, and 28.00 wt.% CaO for a combined value of SiO2+MgO+Al2O3+CaO of 69.7+0.53+0.61+28 = 98.84, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).).
Regarding claim 7, Jubb discloses the fibre composition comprises less than 0.80 wt% MgO (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising 0.53 wt.% MgO). 
Regarding claim 12, Jubb discloses the composition comprises less than 70.0 wt% SiO2 (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising 69.70 wt.% SiO2). 
Regarding claim 13, Jubb discloses the composition comprises greater than 64.5 wt% SiO2 (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising 69.70 wt.% SiO2).
Regarding claim 14, Jubb discloses the composition comprises 65.7 wt% or greater SiO2 (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising 69.70 wt.% SiO2).
Regarding claim 15, Jubb discloses the sum of the other components is in the range 0.05 to 1.0 wt% of the fibre composition, said other components comprising one or more oxides or fluorides of lanthanides, Li, Na, K, Sr, Ba, Cr, Fe, Zn, Y, Zr, Hf; Ca, B, P or combinations thereof (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising 0.19 wt.% Na2O and 0.20 wt.% Fe2O3 for a combined other value of Na2O+Fe2O3 = 0.19+0.20 = 0.39 wt.%).
Regarding claim 17, Jubb discloses the sum of the other components is in the range 0.1 to 0.8 wt% (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising 0.19 wt.% Na2O and 0.20 wt.% Fe2O3 for a combined other value of Na2O+Fe2O3 = 0.19+0.20 = 0.39 wt.%). 
Regarding claim 20, Jubb discloses the other components comprise 0 to 0.25 wt% alkali metal oxides (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising 0.19 wt.% Na2O). 
Regarding claim 21, Jubb discloses the other components comprise 0 to 0.20 wt% alkali metal oxides (see Jubb at Table 1, Table 1-1, Example CS-15, disclosing an example of a glass fiber comprising 0.19 wt.% Na2O).
Regarding claim 23, Jubb discloses a thermal insulation comprising inorganic fibres as claimed in claim 1 (see Jubb at the Abstract, disclosing thermal insulation).
Regarding claim 24, Jubb discloses the thermal insulation according to claim 23 in the form of a blanket of the inorganic fibres (see Jubb at the Abstract, disclosing blankets made from the fibers). 
Allowable Subject Matter
Claims 3, 16, and 18-19 contain subject matter which is allowable over the closest prior art. The closest prior art is Olds et al. (US5332699, herainfter referred to as Olds). 
Claim 3 claims the inorganic fibres according to claim 1, which after heat treatment at 1100°C for 24 hours comprise surface crystal grains with an average crystallite size of 0.90 μm or less. Olds does not disclose or make obvious a heat treatment at 1100°C for 24 hours comprise surface crystal grains with an average crystallite size of 0.90 μm or less.
Claim 16 claims the inorganic fibres according to claim 15, wherein the sum of the other components comprise one or more oxides or fluorides of lanthanides, Sr, Ba, Cr, Zr or combinations thereof. Olds does not disclose or make obvious the sum of the other components comprise one or more oxides or fluorides of lanthanides, Sr, Ba, Cr, Zr or combinations thereof.
Claims 18 and 19 are respectively directed towards the inorganic fibres according to claim 1, wherein the composition comprises: 65.7 to 69.0 wt% SiO2; 30.0 to 34.2 wt% CaO; 0.10 to 0.60 wt% MgO; 0 to 0.50 wt% Al2O3; and the sum of SiO2 and CaO is greater or equal to 99.0 wt%, and 65.7 to 69.0 wt% SiO2; 30.0 to 34.2 wt% CaO; 0.10 to 0.45 wt% MgO; 0 to 0.40 wt% Al2O3; and the sum of SiO2 and CaO is greater or equal to 99.2 wt% respectively. Olds does not disclose or make obvious an inorganic fiber comprising either composition. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731